Citation Nr: 0307858	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  96-43 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain 
with degenerative disc disease of the lumbosacral spine, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1974 to December 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1996 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).  In the decision, the RO denied service 
connection for degenerative disc disease of the lumbosacral 
spine, and denied entitlement to an increased rating for a 
service-connected lumbosacral strain.  In May 1997, the RO 
granted service connection for degenerative disc disease of 
the lumbosacral spine, combined the disorder with the 
service-connected lumbosacral strain, but denied entitlement 
to a disability rating higher than 20 percent.  The Board 
remanded the case for additional development in September 
1998.  The case has now been returned to the Board for 
further appellate review.


REMAND

In the rating decision of May 1997 which granted service 
connection for degenerative disc disease of the lumbar spine, 
the RO indicated that the lumbosacral disability was to be 
rated under Diagnostic Codes "5293-5295."  The Board notes 
that DC 5293 is the rating code for evaluating intervertebral 
disc syndrome, while DC 5295 is the code for evaluating a 
lumbosacral strain.  

Significantly, however, there has been a change in the rating 
criteria applicable to the veteran's service-connected low 
back disorder.  The VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Board notes that the change in the regulations occurred 
while the case was still pending at the RO, but the RO has 
not yet applied the new criteria, and has not notified the 
veteran of the criteria so as to allow him the opportunity to 
present arguments as to why a higher rating might be 
warranted under the new criteria.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should readjudicate the veteran's 
claim under the revised Diagnostic Code 
5293.  The RO should undertake any 
evidentiary development deemed to be 
necessary.  If the benefits sought on 
appeal are not granted, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  In particular, the SSOC should 
contain all of the new laws and 
regulations such as the revised rating 
criteria applicable to the veteran's 
claim.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




